BIJUR, J. (dissenting).
Plaintiff sues on a written contract signed by defendant’s alleged agent. Under plaintiff’s promise to connect the testimony, and over objection, the court allowed evidence to be introduced about the possession of defendant’s business card by the alleged agent, about his presence in the defendant’s office, and about orders or directions given by him to some employés in defendant’s store. This testimony was not connected, but the court denied defendant’s motion to strike it out. As the trial was before a jury, all this testimony was clearly prejudicial, and for this error judgment should be reversed, and a new trial ordered.